DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 7, the limitation indicating that the second end of the tether is intended for coupling to a horn wrap of a steer is drafted so as to admit an alternative interpretation incorporating a steer into the body of the claim.  Appropriate correction is required.  The examiner suggests that the second end is configured to be coupled to a horn wrap of a steer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is understood that a sensor may be activated to initiate a signal to the motor to translate the trolley along the track. It follows that the motor is not energized until the signal is transmitted.  The sensor is activated by the passing of the trolley, which would not occur prior to the motor being energized.  The scope of the claim is indefinite.  
Response to Arguments
Applicant's arguments filed submitted 30 September 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the claim objection has been resolved, the examiner maintains the position that, although Claim 1 is amended, the claim language does not clearly indicate that the second end is configured to be coupled to a horn wrap of a steer.
With regard to the rejection of Claim 15, under 35 USC §112(b), the examiner maintains the position that it is not clear how the trolley may reach the sensor of Claim 15.  Claim 1, from which Claim 15 depends, introduces a sensor positioned proximate to a second straight portion of a track, which acts to stop the trolley from translating.  The sensor introduced in Claim 15 is understood to be a feature separate from the sensor introduced in Claim 1 and positioned in the second straight portion of the track.  The limitations of Claim 15 provide that the sensor may detect the passing of the trolley and transmit a signal to cause the drive motor to translate the trolley from the second straight portion of the track to the first straight portion; however, the action of the sensor of Claim 1 would stop the trolley thereby preventing progress to the sensor of Claim 15.  The scope of the claim is indefinite.
Allowable Subject Matter


Claims 1-9, 11, 12, 14, 16, and 17 are allowed, subject to resolving the claim objection set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        2 November 2022